DETAILED ACTION
1.	This notice of allowance is responsive to applicant’s amendment filed on 3/19/21.  The amendment and remarks pages 6-7, filed therein has overcome the rejection of independent claim 1 under 102(a)(1) by Goldfarb et al.  Therefore, the rejections have been withdrawn.
	Claims 1-13, 15-23 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 3-13, 15-18, 20-21 will be rejoined in the application since claim 1 is generic which is now allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a valve repair device has a coaption element including four layers;  wherein each layer has a middle portion extending between two edge portions, and wherein the middle portion is thinner than the two edge portions: and a pair of paddles connected to the coaption element, wherein the paddles are movable between an open position and a closed position and are configured to attach to the native valve of the patient.
Claim 23 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a valve repair system which is amended in a similar manner as allowable claim 1 and is patentable for the above reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771